Citation Nr: 1045016	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for degenerative disc disease 
of the cervical and thoracolumbar spine with radicular symptoms 
to the upper and lower extremities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1975.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Houston, Texas that denied nonservice-
connected pension, and service connection for degenerative disc 
disease of the cervical and thoracolumbar spine with radicular 
symptoms to the upper and lower extremities and.  Pension was 
granted by RO rating decision dated in July 2007.  This matter is 
no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he now has degenerative disc disease 
with radicular symptoms into the arms and legs that is the result 
of injury from a hard landing after jumping out of a plane after 
it landed, and/or parachute jumps in service for which service 
connection should be granted. 

The Board observes that following the November 2009 statement of 
the case, additional supporting private clinical evidence dated 
in October 2009 pertinent to the claim of service connection for 
low back disability was received.  This information has not 
heretofore been considered in the adjudication of this case.  
Neither the Veteran nor his representative has waived 
consideration of this evidence by the agency of original 
jurisdiction.  Under the circumstances, the Board cannot consider 
this submission in the first instance and must remand this matter 
to the RO for a supplemental statement of the case. See 38 C.F.R. 
§§ 19.38(b) (3), 20.1304(c) (2010).

Upon review of the record, the Board observes that there is a 
more than a 30-year gap between the Veteran's discharge from 
service in 1975 and evidence of back treatment in 2005.  The 
appellant wrote in July 2008 that he self medicated after 1975 
because he could not afford medical attention until he started 
seeing a Dr. McKinley.  A clinical statement dated in October 
2009 was received from Dr. McKinley, a chiropractor, who stated 
that he had continued the appellant's chiropractic care from his 
previous [unnamed] chiropractor, beginning approximately 20 years 
before.  Dr. McKinley stated that the Veteran's prior records 
were not available to him at that date.  

The Board thus notes that Dr. McKinley's clinical report belies 
the appellant's statement that he had no prior treatment for a 
spine problem.  In view of, the Board will give the Veteran the 
opportunity to provide authorization with the names, addresses 
and dates of treatment for all providers who treated him for 
spine and radicular symptoms since discharge from active duty, to 
include the chiropractor prior to Dr. McKinley.  

Additionally, the Board observes that in VA outpatient clinical 
records dated between April and July 2007, the appellant 
indicated that he had applied for Social Security disability, had 
seen a Social Security doctor, and was still waiting for a 
decision in this regard.  There is no indication in the ensuing 
record as to whether this was approved.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
obtain Social Security Administration decisions and records that 
may have bearing on the veteran's claim. Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Therefore, the 
Social Security Administration should be contacted and requested 
to provide a copy of the Veteran's disability award and attendant 
documentation.  

Finally, the record indicates that the appellant receives regular 
VA outpatient treatment for the spine.  The most recent records 
date through October 9, 2007.  VA thus has constructive notice of 
the existence of additional VA records which should be retrieved 
and associated with the other evidence on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA records dating from October 10, 2007 should be 
requested and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain a copy 
of the agency decision in the Veteran's 
case and the medical documentation relied 
upon for the award of any disability 
benefits.

2.  VA outpatient records dating from 
October 10, 2007 should be requested and 
associated with the claims folder.

3.  The veteran should be contacted and 
requested to identify and provide dates, 
addresses and authorization to retrieve 
clinical records from all healthcare 
providers, (including VA) who have treated 
him for spine symptomatology, including 
the chiropractor prior to Dr. McKinley.  
These records should be requested and 
associated with the claims folder, if not 
already of record.

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


